DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2013 has been entered.

Status of Rejections
The rejection(s) of claim(s) 2, 3, and 8 is/are obviated by applicant’s cancellation.
The other previous rejections are withdrawn in view of applicant’s amendment.
New grounds of rejection are necessitated by applicant’s amendment.

Claim(s) 1, 6-7, and 9-11 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0340171 A1) in view of Ku et al (US 2012/0302683 A1), Winters et al (US 7,968,740 B2), and Khaled et al (US 2019/0177863 A1).

Claim 1: Li discloses a method for manufacturing an absorption electrode (see e.g. abstract of Li), the method comprising: 
producing a reduced graphene oxide (see e.g. of #120 on Fig 1 of Li); producing a composite containing the reduced graphene oxide, and a layered double hydroxide (see e.g. #170 on Fig 1 of Li); and 
producing the absorption electrode containing the composite (see e.g. [0051] of Li), 
wherein producing of the reduced graphene oxide includes adding a reducing agent to graphene oxide solution to reduce the graphene oxide (see e.g. [0028] of Li), and 
wherein the layered double hydroxide contains a divalent metal and a trivalent metal  (see e.g. [0040] of Li), 

Li discloses that the absorption electrode includes mixing the composite, the conductor, and the binder at a ratio of about 10-1:1:1 (“The amount of the resulting composite relative by weight to the amount of the binding medium by weight can be… at least 

Li teaches that the reducing agent is selected from a group consisting of hydrazine solution, sodium borohydride, or a mixture thereof (“hydrazine hydrate, sodium borohydrate, or a mixture thereof”, see e.g. [0028] of Li), but does not explicitly teach that the reducing agent is phenylhydrazine iodide. Ku teaches that phenylhydrazine iodide is a suitable hydrazine reducing agent for graphene (see e.g. [0054]-[0056] of Lu). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the reducing agent is phenylhydrazine iodide as taught in Ku because Ku teaches this is a suitable reducing agent for graphene and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Li teaches that the divalent metal is at least one selected from a group consisting of Zn2+, Mn2+, Ni2+, Co2+, Fe2+, Cu2+, Ca2+, and Mg2+, but does not explicitly teach that the divalent metal is Sn2+ or Ba2+. Winters teaches a method of making a layered double hydroxide (see e.g. abstract), which uses Zn2+, Mn2+, Ni2+, Co2+, Fe2+, Cu2+, Ca2+, and Mg2+, which overlaps with the list of Li, as well as Sn2+, Ba2+ , Ca2+, and Mg2+ (see e.g. col 4, lines 57-67 of Winters. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the divalent metal is Sn2+ or Ba2+ as taught in Winters because Winters teaches these are suitable divalent metals for layered double hydroxides. Additionally, KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success” and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Li teaches that the trivalent metal is at least one selected from a group consisting of Al3+, Cr3+, Fe3+, Co3+, Mn3+, Ce3+, and Ga3+ (see e.g. [0040] of Li), but does not explicitly teach that the trivalent metal is Ni3+. Winters teaches a method of making a layered double hydroxide (see e.g. abstract), which uses Al3+, Cr3+, Fe3+, Co3+, Mn3+, Ce3+, and Ga3+, which overlaps with the list of Li, as well as Ni3+ (see e.g. col 4, lines 57-67 of Winters. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the trivalent metal is Ni3+  as taught in 

Li discloses that the concentration of the graphene oxide solution is about 10 mg/L (0.01 mg/mL, see e.g. [0024] of Li), which is considered close to the claimed range of 5 mg/L. MPEP § 2144.05 states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)’. Furthermore, Khaled teaches a method of producing an electrode (see e.g. [0069] of Khaled) which uses a suspension of graphene oxide with a concentration ranging from 1 mg/L-20mg/L, with 5 mg/L specifically listed (0.5mg/100mL, see e.g. [0070) of Khaled). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that concentration of graphene oxide is 5 mg/L as taught in Khaled because Khaled teaches this is a suitable concentration of graphene oxide for forming electrodes and the range of concentrations of Khaled overlaps with the ranges taught in Li. 

Claim 6: Li in view of Ku, Winters, and Khaled teaches that the producing of the composite includes: adding the reduced graphene oxide to a solution containing the 

Claim 7: Li discloses an absorption electrode comprising 
a composite, a conductor, and a binder (see e.g. [0051] of Li), 
wherein the composite contains a reduced graphene oxide and a layered double hydroxide (see e.g. abstract of Li), 
wherein producing of the reduced graphene oxide includes adding a reducing agent to graphene oxide solution to reduce the graphene oxide (see e.g. [0028] of Li), and 
wherein the layered double hydroxide contains a divalent metal and a trivalent metal  (see e.g. [0040] of Li).

Li discloses that the absorption electrode includes mixing the composite, the conductor, and the binder at a ratio of about 10-1:1:1 (“The amount of the resulting composite relative by weight to the amount of the binding medium by weight can be… at least about 10:1, or at least about 1:1…The amount of the resulting composite by weight relative to the amount of the conductive agent by weight can be…at least about 1:1, see e.g. [0051] of Li). The ranges taught in Li, about 10-1:1 and about 1:1, lie within the claimed range of 8:1:1. MPEP § 2131.03 I states ‘"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of 

Li teaches that the reducing agent is selected from a group consisting of hydrazine solution, sodium borohydride, or a mixture thereof (“hydrazine hydrate, sodium borohydrate, or a mixture thereof”, see e.g. [0028] of Li), but does not explicitly teach that the reducing agent is phenylhydrazine iodide. Ku teaches that phenylhydrazine iodide is a suitable hydrazine reducing agent for graphene (see e.g. [0054]-[0056] of Lu). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the reducing agent is phenylhydrazine iodide as taught in Ku because Ku teaches this is a suitable reducing agent for graphene and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Li teaches that the divalent metal is at least one selected from a group consisting of Zn2+, Mn2+, Ni2+, Co2+, Fe2+, Cu2+, Ca2+, and Mg2+, but does not explicitly teach that the divalent metal is Sn2+ or Ba2+. Winters teaches a method of making a layered double hydroxide (see e.g. abstract), which uses Zn2+, Mn2+, Ni2+, Co2+, Fe2+, Cu2+, Ca2+, and 2+, which overlaps with the list of Li, as well as Sn2+, Ba2+ , Ca2+, and Mg2+ (see e.g. col 4, lines 57-67 of Winters. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the divalent metal is Sn2+ or Ba2+ as taught in Winters because Winters teaches these are suitable divalent metals for layered double hydroxides. Additionally, KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success” and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.

Li teaches that the trivalent metal is at least one selected from a group consisting of Al3+, Cr3+, Fe3+, Co3+, Mn3+, Ce3+, and Ga3+ (see e.g. [0040] of Li), but does not explicitly teach that the trivalent metal is Ni3+. Winters teaches a method of making a layered double hydroxide (see e.g. abstract), which uses Al3+, Cr3+, Fe3+, Co3+, Mn3+, Ce3+, and Ga3+, which overlaps with the list of Li, as well as Ni3+ (see e.g. col 4, lines 57-67 of Winters. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that the trivalent metal is Ni3+  as taught in Winters because Winters teaches suitable trivalent metals for layered double hydroxides. Additionally, KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success” and MPEP § 2144.07 states “The selection of a known material based on its suitability 

Li discloses that the concentration of the graphene oxide solution is about 10 mg/L (0.01 mg/mL, see e.g. [0024] of Li), which is considered close to the claimed range of 5 mg/L. MPEP § 2144.05 states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)’. Furthermore, Khaled teaches a method of producing an electrode (see e.g. [0069] of Khalen) which uses a suspension of graphene oxide with a concentration ranging from 1 mg/L-20mg/L, with 5 mg/L specifically listed (0.5mg/100mL, see e.g. [0070) of Khaled). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Li so that concentration of graphene oxide is 5 mg/L as taught in Khaled because Khaled teaches this is a suitable concentration of graphene oxide for forming electrodes and the range of concentrations of Khaled overlaps with the ranges taught in Li. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ku, Winters, and Khaled as applied to claim 7 above, and in further view of Lee et al (US 2013/0105400 A1) and Xu et al (“Removal efficiency of arsenate and phosphate from aqueous solution using layered double hydroxide materials: intercalation vs. precipitation”, Journal of Materials Chemistry, 2010, 20, pages 4684-4691). 

Claim 9: MPEP § 2114 I states ‘Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)’. The limitations of claim 9 claiming “an ion selectivity coefficient of the absorption electrode to a first ion is larger than an ion selectivity coefficient of the absorption electrode to a second ion different from the first ion, wherein the first ion includes a phosphorus (P) ion, and a pentavalent arsenic (As+5) ion” are inherent properties of the materials used in the electrode. Li in view of Ku, Winters, and Khaled teaches all the claimed structure and methods of making said electrode (see rejections of claims 1-8 above) and it would have been obvious to a person having ordinary skill in the art at the time of filing that the electrode of Li would have substantially similar properties to the claimed invention.

Furthermore, Lee teaches that reduced graphene oxide metal composite electrodes (see e.g. [0077] of Lee) has a high ion selectivity coefficient for phosphorous and arsenic (see e.g. [0018] of Lee). Xu teaches that double hydroxides have a high ion selectivity coefficient for phosphorous and arsenic (see e.g. abstract of Xu). It would +5) ion because Lee teaches that reduced graphene oxide metal composite electrodes has a high ion selectivity coefficient for phosphorous and arsenic and Xu teaches that double hydroxides have a high ion selectivity coefficient for phosphorous and arsenic.

Claim 10: MPEP § 2114 I states ‘Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)’. The limitations of claim 9 and 10 claiming “an ion selectivity coefficient of the absorption electrode to a first ion is larger than an ion selectivity coefficient of the absorption electrode to a second ion different from the first ion…wherein the second ion includes a chlorine (Cl) ion” are inherent properties of the materials used in the electrode. Li in view of Ku, Winters, and Khaled teaches all the claimed structure and methods of making said electrode (see rejections of claims 1-8 above) and it would 

Claim 11: The limitations claiming “when a concentration of the second ion is 5 to 20 times a concentration of the first ion, an absorption capacity of the absorption electrode with respect to the first ion is 3 to 7 times an absorption capacity of the absorption electrode with respect to the second ion” is an intended use/function of the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Li in view of Ku, Winters, and Khaled teaches all the claimed structure and methods of making said electrode (see rejections of claims 1-8 above) and it would have been obvious to a person having ordinary skill in the art at the time of filing that the electrode of Li would have substantially similar properties to the claimed invention.

Response to Arguments
Applicant’s arguments filed on 06/16/201 with respect to the rejection(s) of claim(s) 1 under 35 USC 103 regarding the new amendment regarding reducing agent have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Some of the applicant's arguments filed on 06/16/2021 have been fully considered but they are not persuasive. 

On page(s) 4, the applicant argues the prior art does not disclose or teach the claimed ration of 8:1:1. However, Li discloses that the absorption electrode includes mixing the composite, the conductor, and the binder at a ratio of about 10-1:1:1 (“The amount of the resulting composite relative by weight to the amount of the binding medium by weight can be… at least about 10:1, or at least about 1:1…The amount of the resulting composite by weight relative to the amount of the conductive agent by weight can be…at least about 1:1, see e.g. [0051] of Li). The ranges taught in Li, about 10-1:1 and about 1:1, lie within the claimed range of 8:1:1. MPEP § 2131.03 I states ‘"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)’. Alternatively, the ranges taught in Li, about 10-1:1 and about 1:1, overlap with the claimed range of 8:1:1. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795